The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 06-03-2022, amending claims 1, and 5-6; consequently, claim(s) 1-6 is/are pending. This application claims priority to JAPAN 2019-093717 05-17-2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2022 has been entered.

Claim Objections
Claims 1-6 are objected to, including dependent claims 2-4, because of the following informalities present in independent root claims 1, and 5-6: 
“extracting … the purchase actions…” – it appears that that the Applicant intended to state “extracting … purchase actions…”; [claim 1, 5-6]
Appropriate correction is required.

35 USC § 101 (Patentability) Analysis
Claim(s) 1-6, is/are directed to a technical solution to a technical problem associated with optimizing advertisement publication by training a machine learning model, training the model by employing training data (i.e., even in the “obtaining a machine learning model …”, said limitations involves using training data corresponding to first training the data, by employing predictive features) as depicted in Applicant specification, ¶¶5-8, 11, 40), wherein prior to said training, extraction of hypothesis associated with importance degree associated with feature information is performed such that conditions of thresholds are met, and training is performed using data that meets said conditions, said training representing an improvement to the machine learning model, and subsequent display rendering is made in association with a received budget amount.
Thus, based on the aforementioned analysis, claim(s) 1-6 are patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 9,344,507) in view of Dai (US 2018/0365521) and further in view of Collins (US 8,321,274).




Regarding claim(s) 1, 6, Guo discloses: A non-transitory computer-readable recording medium storing therein a prediction program that causes a computer to execute a process comprising, A prediction method executed by a computer, the prediction method comprising, A prediction device (i.e., a device comprising hardware including a hard drive, memory and processor, consistent with Applicant specification, ¶64) comprising: a processor configured to [14:38-50]: 
extracting information indicative of hypotheses that ratio of presence of the purchase actions of commercial products or conversions satisfies conditions of thresholds from log data that records information indicating the conversions of users corresponding to feature information on the users including gender, age, and place of residence, [5:30-36, 7:1-25: employing demographic use information and a ratio to capture importance information associated with absence or presence of purchase actions and prominence data based on thresholds, as depicted in 10:1-20]

a conversion, among the conversions, indicating achievement of a result in marketing, the users whose feature information being consistent with a hypothesis, among the hypotheses, that each of a plurality of items become predetermined specific states; [5:30-36, 7:1-25: employing demographic use information and a ratio to capture importance information associated with absence or presence of purchase actions and prominence data based on thresholds, as depicted in 10:1-20, and capturing states as depicted in 1:27 and said thresholds, and capture conversions associated with clicking ratios, as depicted in 5:53-54]


Hashimoto does not explicitly disclose, as disclosed by Dai:
training a machine learning model by using training data that satisfied the conditions of thresholds, the machine learning model predicting presence or absence of purchase actions of commercial products, or information indicating conversions of users corresponding to feature information on the users [¶¶30-31, 82-83: based on a determined importance degree, training a machine learning model pursuant to thresholds]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto, including mechanisms [c], as taught by Dai. One of ordinary skill would have been so motivated to include said mechanisms to employ to ensure most relevant features are captured in training, as depicted in ¶¶30-31, 82-83.

Regarding [d]-[e], Hashimoto discloses the prediction of a frequency of occurrence of purchase actions represented by the predicted values of clicking ratios. [5:53-54]

Hashimoto does not explicitly disclose, as disclosed by Collins:
receiving input of a budget amount in an entry field displayed on a display in association with a user group including users including a common feature in the feature information; [6:50-56: predicting the “number of impressions or clicks”, and presenting in a display dashboard as depicted in FIGs 3-4, capable of displaying “impressions”, “clicks”, “CTR”, etcetera, including ad groups]

displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount input in the entry field, a prediction number of clicks to an advertisement page of the commercial products, and a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the conversions calculated based on a predicted occurrence rate, the predicted occurrence rate being an occurrence rate of the purchase actions or the conversions calculated by using the machine learning model (i.e., displaying a dashboard which facilitates not only data inputs but visualizations of a myriad of objects chosen by an advertiser); [6:50-56: predicting the “number of impressions or clicks”, and presenting in a display dashboard as depicted in FIGs 3-4, capable of displaying “impressions”, “clicks”, “CTR”, etcetera]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto and Dai, including mechanisms [d]-[e], as taught by Collins. One of ordinary skill would have been so motivated to include said mechanisms to employ dynamic intelligence represented by a symbiotic method of viewing real-time results, including the results of changes to parameters facilitated by a dashboard, as depicted in FIGs 3-4.





Regarding claim(s) 2, Hashimoto-Dai-Collins as a combination discloses The non-transitory computer-readable recording medium according to claim 1, Hashimoto disclosing wherein 
the process further includes calculating the predicted occurrence rate based on the presence or absence of the purchase actions or the conversions of users obtained by inputting the feature information on the users of the group in the model (i.e., employing importance degree in predictions), [5:30-36, 7:1-25: employing demographic use information and a ratio to capture importance information associated with absence or presence of purchase actions and prominence data based on thresholds, as depicted in 10:1-20, and capturing states as depicted in 1:27 and said thresholds]

Collins discloses:
wherein the displaying includes displaying the predicted frequency of occurrence calculated based on the predicted occurrence rate calculated at the calculating; [6:50-56: predicting the “number of impressions or clicks”, and presenting in a display dashboard as depicted in FIGs 3-4, capable of displaying “impressions”, “clicks”, “CTR”, etcetera]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto and Dai, including mechanisms [b], as taught by Collins. One of ordinary skill would have been so motivated to include said mechanisms to employ to employ dynamic intelligence represented by a symbiotic method of viewing real-time results, including the results of changes to parameters facilitated by a dashboard, as depicted in FIGs 3-4.


Regarding claim(s) 3 Hashimoto-Dai-Collins as a combination discloses The non-transitory computer-readable recording medium according to claim 1. Collins discloses [a]: wherein the displaying includes displaying the predicted frequency of occurrence calculated based on the prediction number of clicks based on an actual performance value of a number of clicks to the advertisement page; [6:50-56: predicting the “number of impressions or clicks”, and presenting in a display dashboard as depicted in FIGs 3-4, capable of displaying “impressions”, “clicks”, “CTR”, etcetera]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto and Dai, including mechanisms [a], as taught by Collins. One of ordinary skill would have been so motivated to include said mechanisms to employ to employ dynamic intelligence represented by a symbiotic method of viewing real-time results, including the results of changes to parameters facilitated by a dashboard, as depicted in FIGs 3-4.






Regarding claim(s) 5, Hashimoto discloses: A non-transitory computer-readable recording medium storing therein a prediction program that causes a computer to execute a process comprising, A prediction method executed by a computer, the prediction method comprising, A prediction device (i.e., a device comprising hardware including a hard drive, memory and processor, consistent with Applicant specification, ¶64) comprising: a processor configured to [claim 13; see also COL 3:35-36]: 
extracting information indicative of hypotheses that ratio of presence of the purchase actions of commercial products or conversions satisfies conditions of thresholds from log data that records information indicating the conversions of users corresponding to feature information on the users including gender, age, and place of residence, [5:30-36, 7:1-25: employing demographic use information and a ratio to capture importance information associated with absence or presence of purchase actions and prominence data based on thresholds, as depicted in 10:1-20]

a conversion, among the conversions, indicating achievement of a result in marketing, the users whose feature information being consistent with a hypothesis, among the hypotheses, that each of a plurality of items become predetermined specific states; [5:30-36, 7:1-25: employing demographic use information and a ratio to capture importance information associated with absence or presence of purchase actions and prominence data based on thresholds, as depicted in 10:1-20, and capturing states as depicted in 1:27 and said thresholds, and capture conversions associated with clicking ratios, as depicted in 5:53-54]
Hashimoto does not explicitly disclose, as disclosed by Dai:
obtaining a machine learning model trained by using training data that satisfied the conditions of thresholds, the machine learning model predicting presence or absence of purchase actions of commercial products, or information indicating conversions of users corresponding to feature information on the users [¶¶30-31, 82-83: based on a determined importance degree, training a machine learning model pursuant to thresholds]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto, including mechanisms [c], as taught by Dai. One of ordinary skill would have been so motivated to include said mechanisms to employ to ensure most relevant features are captured in training, as depicted in ¶¶30-31, 82-83. 

Regarding [d]-[e], Hashimoto discloses the prediction of a frequency of occurrence of purchase actions represented by the predicted values of clicking ratios. [5:53-54]

Hashimoto does not explicitly disclose, as disclosed by Collins:
receiving input of a budget amount in an entry field displayed on a display in association with a user group including users including a common feature in the feature information; [6:50-56: predicting the “number of impressions or clicks”, and presenting in a display dashboard as depicted in FIGs 3-4, capable of displaying “impressions”, “clicks”, “CTR”, etcetera, including ad groups]

displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount input in the entry field, a prediction number of clicks to an advertisement page of the commercial products, and a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the conversions calculated based on a predicted occurrence rate, the predicted occurrence rate being an occurrence rate of the purchase actions or the conversions calculated by using the machine learning model (i.e., displaying a dashboard which facilitates not only data inputs but visualizations of a myriad of objects chosen by an advertiser); [6:50-56: predicting the “number of impressions or clicks”, and presenting in a display dashboard as depicted in FIGs 3-4, capable of displaying “impressions”, “clicks”, “CTR”, etcetera]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto and Dai, including mechanisms [d]-[e], as taught by Collins. One of ordinary skill would have been so motivated to include said mechanisms to employ dynamic intelligence represented by a symbiotic method of viewing real-time results, including the results of changes to parameters facilitated by a dashboard, as depicted in FIGs 3-4. 




Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Dai, Collins, as applied to claim 1 and further in view of Sasaki (US 2018/0025060).

Regarding claim(s) 4, Hashimoto-Dai-Collins as a combination does not disclose, as disclosed by Sasaki: [a]: The non-transitory computer-readable recording medium according to claim 1, wherein the machine learning model predicts the presence or absence of the purchase actions or the conversions based on the feature information including an elapsed time from an initial access time to an advertisement page (i.e., wherein an elapsed time such as a staying time associated with a web viewing, contributes to an importance degree). [¶¶53-54, and FIG 8]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto, to include the aforesaid mechanism(s) [a], as taught by Sasaki. One of ordinary skill would have been so motivated to include said mechanism(s) to contribute to the determination of an importance degree pursuant to web data behavior, as depicted in ¶¶53-54 and FIG 8.





Response to Arguments
Applicant’s contentions, filed June 3, 2022, with respect to the rejection of claims 1-6 under 35 U.S.C. § 103, pages 6-7 have been fully considered.

Rejection of Claims under 35 U.S.C. § 103 
Applicant contentions with regard to amendments to the claims are moot in view of change in grounds of rejections pursuant to said amendments further in view of updated rejections pursuant to said change in grounds over Hashimoto in view of Dai and further in view of Collins.

Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: NPL, Kapoor, 2010: Visualizing Predictive Models1; Fujimaki2 (US 2018/0336476): Visualizing predictive models within Human Computer Interfaces; NPL, Safoury, 2013, LNSE, pp 303-307: Exploiting User Demographic Attributes for Solving Cold-Start Problem in Recommender System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            
                                                                                                                                                                                                       






    
        
            
    

    
        1 Previously furnished to the Applicant
        2 Previously furnished to the Applicant